internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-130955-01 date date number release date index number legend x y z subs plr-130955-01 plr-130955-01 d1 d2 d3 d4 d5 dear this letter responds to a letter dated date and subsequent correspondence from your authorized representative on behalf of x requesting an extension of time for x to elect to treat y z and the subs as qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code facts according to the information submitted x was incorporated on d1 under the laws of state and timely filed an election to be treated as an s_corporation effective d2 as of d2 x owned all of the stock of y and z and z owns all of the stock of sub1 through sub35 subsequent to d2 z also acquired the stock of sub36 incorporated d3 sub37 incorporated d4 and sub38 incorporated d5 a the sole shareholder of x intended to elect to treat y z and the subs as qsubs under sec_1361 however due to inadvertence x failed to file the qsub elections law and analysis sec_1361 defines the term qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or on the effective date of the election sec_1_1361-3 of the income_tax regulations provides that except as provided in sec_1361 and sec_1_1361-5 five-year prohibition on reelection an s_corporation may elect to treat an eligible subsidiary as a qsub by filing a completed form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center generally the election may be effective on the date the form_8869 is filed or up to two months and days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive plr-130955-01 relief is in effect if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation if an s_corporation makes a valid qsub election with respect to a subsidiary the subsidiary is deemed to have liquidated into the s_corporation under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file forms to elect to treat y z and the subs as qsubs effective d2 except for sub36 sub37 and sub38 for which the elections will be effective on their respective dates of incorporation a copy of this letter should be attached to each of the elections in addition taxpayer is required to amend its tax returns for the tax_year beginning d2 and for the tax years thereafter in compliance with this letter_ruling except as specifically set forth above we express or imply no opinion concerning the federal_income_tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-130955-01 under a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
